


109 HR 5511 IH: The Fair Enforcement of Foreign Judgments Amendment of

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5511
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to ensure that the
		  validity of foreign judgments against United States citizens is adjudicated in
		  Federal courts.
	
	
		1.Short titleThis Act may be cited as The Fair Enforcement of Foreign Judgments Amendment of
			 2006.
		2.Diversity
			 jurisdictionSection 1332 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
			
				(f)(1)The district
				court shall have original and exclusive jurisdiction of any action to enforce a
				foreign judgment against a citizen of the United States, in which the matter in
				controversy exceeds the sum or value of $75,000, exclusive of interest and
				costs, and in which—
					(A)any plaintiff is a citizen of a State
				different from any defendant;
						(B)any plaintiff is a foreign state or a
				citizen or subject of a foreign state and any defendant is a citizen of a
				State; or
						(C)any plaintiff is a citizen of a State
				and any defendant is a foreign state or a citizen or subject of a foreign
				state.
						(2)For purposes of this subsection, the
				term foreign judgment means any judgment or order of the court
				of a foreign state granting or denying a sum of money, or determining a legal
				controversy.
					.
		3.Removal
			(a)In
			 generalChapter 89 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					1454.Removal of
				actions to enforce foreign judgements.An action to enforce a foreign judgment over
				which a district court may exercise jurisdiction under section 1332(f) may be
				removed to a district court of the United States in accordance with section
				1446, without regard to whether any defendant is a citizen of the State in
				which the action is brought, except that such action may be removed by any
				defendant without the consent of all
				defendants.
					.
			(b)Conforming
			 amendmentThe table of sections for chapter 89 of title 28,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						1454. Renewal of actions to enforce
				foreign
				judgments.
					
					.
			4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act, and shall apply to any action to enforce a foreign judgment against a
			 citizen of the United States that is brought on or after March 1, 2006.
		
